Citation Nr: 1419930	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-49 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses as a result of medical treatment by Citrus Memorial Hospital on September 15, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from June 1971 to March 1974.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2010 decision of the Department of Veterans Affairs (VA) Medical Center (VAMC).

The claim requires further development before being decided on appeal, so the Board is remanding it to the Agency of Original Jurisdiction (AOJ).


REMAND

Although EMT, CT scans, X-ray reports, and discharge records have been associated with the file for consideration, the admission records to Citrus Memorial Hospital are not in the file.  Since these records may contain additional pertinent information in deciding this claim, they should be obtained.

Accordingly, this claim is REMANDED for the following action:

1.  Contact the Veteran and request that he provide a completed release form authorizing VA to obtain copies of his complete treatment records from Citrus Memorial Hospital for September 15, 2010.  The records not already received, specifically the admission records, should be obtained and associated with the claims file.  

If these records cannot be obtained, a notation to that effect should be included in the claims file, and the Veteran and his representative notified of the unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit these records himself.  38 C.F.R. § 3.159(c)(1) and (e)(1) (2013).

2.  Upon receipt of these additional records, readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



